DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,218,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are generally broader with the exception of the pick-up parameter threshold; however, since the above-mentioned patent also determine that the motion parameter indicates that the mobile terminal is picked up, it would be obvious that a pick-up parameter threshold is required in order to make the determination. Thereby, the scope of claims 1, 13 and 20 of the present application reads over claims 1 and 9 of U.S. Patent No. 11,218,586.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation " the hysteresis time " in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since, there is insufficient antecedent basis in the claim and the limitation “hysteresis time” was introduced in claim 3, it is not clear if claim 4 should depend on claim 2 or 3. Please clarify.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recite the limitation “it is determined that the screen is not switched from being blocked to not being blocked and that the mobile terminal is switched from not being held to being held”; the first part of the limitation is a negative statement which begin with the assumption that the screen was blocked, it is unclear how the determination can be done without determining first whether the screen is blocked or not. Since the limitation is a negative limitation and recite determining what did not happen it is unclear what actually the method is doing, for examination purposes it is determined that the screen is not switched from being blocked because it was not blocked in the first place. It is also unclear for claims 9 and 11, how it determined that the mobile terminal is switched from not being held to being held, since the motion parameter was not met. Please clarify.
Claims 2-4, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a sight line parameter”, since the parent claim also recite a sight line parameter it is unclear if the sight line parameter in the dependent claims refer to the same sight line parameter or different ones. Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu 20160018872.

As to claim 1, Tu discloses a method for controlling a screen of a mobile terminal, comprising: obtaining a current motion parameter of a mobile terminal, wherein the motion parameter is used to determine whether the mobile terminal is picked up [raised] or put down [210, 212, 260, 404-406, 804-806, 1806] (see par. 0049, 0064-0065, 0172, 0193); determining, when the motion parameter meets a gesture parameter threshold, that the mobile terminal is picked up [410. 814, 1810] (see par. 0066-0067, 0174); obtaining a sight line parameter of a user after it is determined that the mobile terminal is picked up, wherein the sight line parameter of the user is used to determine whether a visual center of the user is on the screen of the mobile terminal [414, 1816] (see par. 0069-0071, 0175); and when it is determined that the visual center of the user is on the screen and the screen is in an off state, switching the screen to an on state [1820] (see par. 0039, 0073, 0108, 0176). Tu does not mention a pick-up parameter; however, it would be obvious that the raise gesture is equivalent to the pick-up parameter since the gesture can be implemented to determine a device being picked up (see par. 0193). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to detect a raise and/or pick-up device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claim 2, Tu discloses the method of claim 1, wherein the method further comprises: when the motion parameter meets a gesture parameter threshold, determining that the mobile terminal is put down; obtaining a sight line parameter of the user after it is determined that the mobile terminal is put down (see par. 0069-0071); and when it is determined that the visual center of the user is not on the screen and the screen is in the on state, switching the screen to the off state (see par. 0011, 0040). Tu does not mention a put-down parameter; however, it would be obvious that the loss-of-focus gesture is equivalent to the pick-up parameter since the gesture can be implemented to determine a device being picked up (see par. 0040). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to detect a raise and/or pick-up device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claims 3 and 15, Tu discloses the method/mobile terminal of claims 2/14, wherein the switching the screen to the off state comprises: switching the screen to a dimmed state; obtaining a sight line parameter of the user (see par. 0069-0071); and when it is determined that the visual center of the user is constantly not on the screen, switching the screen to the off state after the hysteresis time. (see par. 0011, 0040) and a preset hysteresis time [fixed time window] (see par. 0054, 0061, 0064). Tu periods of time are mostly explained for the raise gesture than for the loss of focus gesture. However, it would be obvious to apply the same teachings of monitoring gestures using fixed time windows since it will bring the same predictable result of detecting the desired gesture. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to use fixed time windows to detect a loss of focus device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claims 4 and 16, Tu discloses the method/mobile terminal of claims 2/14, wherein the method further comprises: when it is determined that the visual center of the user is not on the screen and the screen is in the on state, switching the screen to the dimmed state (see par. 0011, 0040); obtaining a sight line parameter of the user; and when it is determined that the visual center of the user is back on the screen within the hysteresis time, switching the screen to the on state (see par. 0054, 0061, 0064)
As to claims 5 and 17, Tu discloses the method/mobile terminal of claims 2/14, wherein the motion parameter comprises at least one of an angle, a moving speed of the mobile terminal, or a moving height of the mobile terminal, and the angle is an angle between a plane of the screen and a plane of the eyes of the user (see par. 0049, 0070); the raise gesture parameter threshold comprises at least one of a first angle range, a first moving speed threshold, or a first moving height threshold (see par. 0067); the loss-of-focus gesture parameter threshold comprises at least one of a second angle range, a second moving speed threshold, or a second moving height threshold (see par. 0011, 0040); wherein the motion parameter meets the raise gesture parameter threshold comprises at least one of the following: the angle falls within the first angle range, the moving speed is greater than or equal to the first moving speed threshold, or the moving height is greater than or equal to the first moving height threshold (see par. 0049, 0062-0063, 0066-0067, 0079-0080, 0101). Tu does not mention a pick-up/put-down parameter; however, it would be obvious that the raise gesture is equivalent to the pick-up parameter since the gesture can be implemented to determine a device being picked up or put down (see par. 0193); Tu description are mostly explained for the raise gesture than for the loss of focus gesture. However, it would be obvious to apply the same teachings of monitoring gestures description since it will bring the same predictable result of detecting the desired gesture; thereby, reading in the limitation: wherein the motion parameter meets the put-down parameter threshold comprises at least one of the following: the angle falls within the second angle range, the moving speed is greater than or equal to the second moving speed threshold, or the moving height is greater than or equal to the second moving height threshold. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to detect a raise and/or pick-up device using gesture for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claim 11, Tu disclose the method of claim 2, wherein the method further comprises: when the motion parameter does not meet the put-down parameter threshold and [later] it is determined that the mobile terminal is switched from being held to not being held, determining that the mobile terminal is put down. (see par. 0011, 0040, 0054, 0061, 0064). Tu descriptions are mostly explained for the raise gesture than for the loss of focus gesture. However, it would be obvious to apply the same teachings of monitoring gestures since it will bring the same predictable result of detecting the desired gesture. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to use fixed time windows to detect a loss of focus device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claim 13, Tu discloses a mobile terminal, comprising: an obtaining module, configured to obtain a current motion parameter of the mobile terminal, wherein the motion parameter is used to determine whether the mobile terminal is picked up or put down [210, 212, 260, 404-406, 804-806, 1806] (see par. 0049, 0064-0065, 0172, 0193); a determining module, configured to: when the motion parameter obtained by the obtaining module meets a gesture parameter threshold, determine that the mobile terminal is picked up [410. 814, 1810] (see par. 0066-0067, 0174), wherein the obtaining module is further configured to: after the determining module determines that the mobile terminal is picked up, obtain a sight line parameter of a user, wherein the sight line parameter of the user is used to determine whether a visual center of the user is on a screen of the mobile terminal [414, 1816] (see par. 0069-0071, 0175); and a switching module, configured to: when it is determined that the visual center of the user is on the screen and the screen is in an off state, switch the screen to an on state, wherein that the visual center of the user is on the screen is determined by using the sight line parameter of the user obtained by the obtaining module. [1820] (see par. 0039, 0073, 0108, 0176). Tu does not mention a pick-up parameter; however, it would be obvious that the raise gesture is equivalent to the pick-up parameter since the gesture can be implemented to determine a device being picked up (see par. 0193). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to detect a raise and/or pick-up device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claim 14, Tu discloses the mobile terminal according to claim 13, wherein the determining module is further configured to: when the motion parameter meets a gesture parameter threshold, determine that the mobile terminal is put down (see par. 0069-0071);  the obtaining module is further configured to: after the determining module determines that the mobile terminal is put down, obtain a sight line parameter of the user; and the switching module is further configured to: when it is determined that the visual center of the user is not on the screen and the screen is in the on state, switch the screen to the off state, wherein that the visual center of the user is not on the screen is determined by using the sight line parameter of the user obtained by the obtaining module (see par. 0011, 0040). Tu does not mention a put-down parameter; however, it would be obvious that the loss-of-focus gesture is equivalent to the pick-up parameter since the gesture can be implemented to determine a device being picked up (see par. 0040). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to detect a raise and/or pick-up device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device.
As to claim 20, Tu discloses a mobile terminal [200, 250], comprising a processor [204, 208], a transceiver (see par. 0057), and a memory [206], wherein the processor, the transceiver, and the memory are connected in a coupling manner by using a bus (see fig. 2a and 2b; par. 0047); and the memory is configured to store a computer execution instruction, and when the mobile terminal runs, the processor executes the computer execution instruction stored in the memory, so that the mobile terminal performs the method for controlling a screen of a mobile terminal according to claim 1 (see par. 0008, 0010-0012, 0033, 0038, 0044-0046).

Claim(s) 7, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of John Archibald 20140368688.

As to claims 7 and 19, Tu discloses the method/mobile terminal of claims 1/13, wherein the determining, when the motion parameter meets the pick-up parameter threshold, that the mobile terminal is picked up comprises: when the motion parameter meets the pick-up parameter threshold, determining that the mobile terminal is picked up (see par. 0066-0067, 0174). Tu fails to disclose determining that the screen is not blocked. In an analogous art, John Archibald discloses using motion, orientation and/or light sensor to determine if the screen is blocked (see par. 0155). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to combine the teachings for the simple purpose of avoiding unnecessary power consumption.
As to claim 9, Tu disclose the method of claim 1, wherein the method further comprises: when the motion parameter does not meet the pick-up parameter threshold and that the mobile terminal is switched from not being held to being held, determining that the mobile terminal is picked up [see 112 rejection; maybe successive steps?] (see par. 0066-0067, 0174). Tu fails to disclose determining that the screen is not blocked. In an analogous art, John Archibald discloses it is determined that the screen is not switched from being blocked to not being blocked (see par. 0155). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to combine the teachings for the simple purpose of avoiding unnecessary power consumption.
As to claim 12, Tu disclose the method of claim 2, wherein the obtaining a sight line parameter of the user after it is determined that the mobile terminal is put down comprises: obtaining the sight line parameter of the user after it is determined that the mobile terminal is put down [repetition of the step] (see par. 0011, 0040, 0054, 0061, 0064). Tu descriptions are mostly explained for the raise gesture than for the loss of focus gesture. However, it would be obvious to apply the same teachings of monitoring gestures since it will bring the same predictable result of detecting the desired gesture. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to use fixed time windows to detect a loss of focus device for the simple purpose increased convenience for the user meanwhile saving battery power when the user is not using the device. Tu fails to disclose determining that the screen is not blocked. In an analogous art, John Archibald discloses it is determined that the screen is not switched from being blocked to not being blocked (see par. 0155). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective fling date of the present invention to combine the teachings for the simple purpose of avoiding unnecessary power consumption.

Allowable Subject Matter
Claims 6, 8, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner interpreted the limitation of A, B and C as disclosed in par. 0132 of the specification. The closest prior art would be Cohen 20170344106 which discloses determining visual center and determining speed of the mobile terminal; however, fails to disclose determining, based on the motion status, the pick-up parameter threshold and the put-down parameter threshold that correspond to the motion status. Thereby, the combination of the limitations: wherein after the obtaining the current motion parameter of a mobile terminal, the method further comprises: determining a current motion status of the mobile terminal based on the motion parameter, wherein the motion status comprises a first motion state in which the moving speed of the mobile terminal is A, a second motion state in which the moving speed of the mobile terminal is B, and a third motion state in which the moving speed of the mobile terminal is C, wherein A < B < C; and determining, based on the motion status, the pick-up parameter threshold and the put-down parameter threshold that correspond to the motion status, have not been found nor have been fairly suggested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647